Citation Nr: 1514238	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  13-12 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim of service connection for a psychiatric disability, to include depression and/or anxiety. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from October 1979 to March 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs Regional Office (RO) in Houston, Texas. In that decision, the RO found there was no new and material evidence to reopen the previously denied claim. 

The issue has been re-characterized on the title page to encompass all psychiatric disabilities in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009) (The Board must broadly construe claims, and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects). 

The issue of service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1. In July 2005, the RO denied a claim of service connection for depression and anxiety; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance.

2. Evidence received since the July 2005 RO decision raises a reasonable possibility of substantiating the service connection claim for a psychiatric disability. 


CONCLUSIONS OF LAW

1. The July 2005 RO decision that denied a claim of entitlement to service connection for depression and anxiety is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 30.302, 20.1103 (2004).

2. Evidence received since the July 2005 RO decision denying service connection for depression and anxiety is new and material and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board is reopening the claim of service connection for hypertension. As this action is not prejudicial to that claim, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary. 

New and Material Evidence

A claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed. 38 U.S.C.A. § 7104(b) (West 2014). An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the new claim. 

New evidence is defined as existing evidence not previously received by agency decision makers. Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014). 

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed. Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

The Court has held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and not based on whether it would lead to a grant of the claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). In Shade, the claim was denied originally because there was no present disability and the evidence received to reopen the claim showed the Veteran currently had the present disability. The Court held the claim was to be reopened because new and material evidence was received even though there was still no nexus opinion of record. Id. 

The July 2005 rating decision reflects the RO reviewed only the Veteran's service treatment records and claim; it stated that no VA records were found. The July 2005 decision does not acknowledge any current diagnosis of a psychiatric disability. The Veteran did not file a notice of disagreement and no new evidence was received within one year of the decision. 38 C.F.R. § 3.156(b) (2013); see Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011). The denial became final. 38 U.S.C.A. § 5108. 

Since July 2005, the evidence in the file includes VA records reflecting treatment for a psychiatric disability.  Also added to the record is a March 2011 letter from the Veteran's treating primary care physician noting his multiple medications. 

Since the file now reflects a current diagnosis of a psychiatric disability, the claim is reopened. Shade, 24 Vet. App. 110. This evidence relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim. The evidence is considered both new and material and the claim is reopened. 



ORDER

New and material evidence has been received to substantiate the claim of service connection for a psychiatric disability, to include depression and/or anxiety; the petition to reopen the claim is granted. 


REMAND

Several VA records reference the fact that the Veteran is receiving Social Security Administration (SSA) disability benefits (see August 2004 and July 2010 VA records). Further, all VA treatment records, to include more updated records, should be associated with the file. On remand, the AOJ should ensure all relevant VA records are associated with the file, to include these full records. See 38 C.F.R. § 3.159(c)(2) (2014). 

Service personnel records should be requested, as well as mental health records from Ireland Army Hospital, because January 1980 service treatment records do reference that the Veteran was to be evaluated by a mental hygiene unit; it is unclear if he ever actually did attend a mental health appointment. Id. 

Finally, after the above development is complete, schedule the Veteran for a VA examination and to obtain an opinion based on all evidence in the file. McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); 38 C.F.R. § 3.159(c)(4) (2014). As service records reference sending the Veteran to see mental hygiene, the opinion must address this issue as well as provide opinions on the etiology of any current psychiatric disability. 

Accordingly, the case is REMANDED for the following action:

1. Request all Social Security Administration (SSA) records, including decisions and records considered in those decisions. If unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) (2014). 

2. Associate all relevant VA records with file. Id. 

3. Request service personnel records, as well as any available mental health records from Ireland Army Hospital; please send all requests to the appropriate repository and, if unavailable, notify the Veteran. 

4. After the above development is completed, schedule the Veteran for a VA examination. The claims folder and a copy of this remand must be provided to the examiner prior to the examination.

For any currently diagnosed psychiatric disability, the examiner should determine if there is a 50 percent probability or greater that the disability had its clinical onset in service or is otherwise related to service. The examiner should note the January and February 1980 records, which show the Veteran was encouraged to go to mental hygiene to be evaluated. 

If PTSD is diagnosed the examiner must identify the stressor on which this is based.  

The examiner should explain all conclusions made and support them with an accurate citation to the pertinent facts of the case.

5. Readjudicate the claim. If the decision remains in any way adverse to the Veteran, provide him and his representative with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


